*163OPINION OF THE COURT
Per Curiam.
Deirdre A. Pryzgoda has submitted an affidavit dated March 21, 2011, wherein she tenders her resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Ms. Przygoda was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 7, 1990, under the name Deirdre A. McArdle.
Ms. Przygoda avers that her resignation is submitted freely and voluntarily, that she is not being subjected to coercion or duress, and that she is fully aware of the implications of its submission, including the fact that she is barred from applying for reinstatement as an attorney and counselor-at-law for seven years.
By order of the Supreme Court of New Jersey dated December 6, 2010 (204 NJ 283, 8 A3d 235 [2010]), Ms. Przygoda was disbarred in New Jersey, on consent. She is aware that under Rules of the Appellate Division, Second Department (22 NYCRR) § 691.3, she is subject to reciprocal discipline in New York, based upon her disbarment in New Jersey. She is aware of, and hereby waives, all of the rights and protections available to her under section 691.3.
Ms. Przygoda is also aware of two pending investigations by the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) into allegations of her professional misconduct, including her failure to reregister as an attorney with the Office of Court Administration for three consecutive registration periods, to wit, 2006-2007, 2008-2009 and 2010-2011, as well as her failure to cooperate with the lawful demands of the Grievance Committee. She avers that she would not be able to successfully defend herself on the merits against charges predicated upon the foregoing.
Ms. Przygoda’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that she make restitution and that she reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). She acknowledges the continuing jurisdiction of the Court to make such an order and she is aware that any order issued pursuant to this statute could be entered as a civil judgment against her. Ms. Przygoda specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation comports with the requirements of 22 NYCRR 691.9, it is accepted and, effective *164immediately, Deirdre A. Przygoda is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, EJ., Rivera, Skelos, Dillon and Leventhal, JJ., concur.
Ordered that the resignation of Deirdre A. Przygoda, admitted as Deirdre A. McArdle, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Deirdre A. Przygoda, admitted as Deirdre A. McArdle, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Deirdre A. Przygoda, admitted as Deirdre A. McArdle, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Deirdre A. Przygoda, admitted as Deirdre A. McArdle, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Deirdre A. Przygoda, admitted as Deirdre A. McArdle, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and she shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).